The offense is robbery; penalty assessed at confinement in the penitentiary for nine years.
The indictment appears regular and properly presented.
The record is before this court without statement of facts or bills of exception.
In the transcript before us it is apparent that as the copy of the judgment was originally "typed" it read that "Roy King" was adjudged guilty, etc. A pen has been run through the typewritten name of Roy King and above it written in long hand with ink has been inserted the name "Rosco Conklin," this appellant. Later on in the judgment as it appears in the transcript it provides that the State recover from Rosco Conklin all costs expended in the prosecution. In a brief on file attorney for appellant says that in a copy of thetranscript it is shown that King was adjudged guilty. There is no claim that the judgment as it appears on the court minutes is incorrect. The indictment was against appellant, the charge of the court refers to him by name, and the sentence was pronounced against him. The clerk of the district court certifies that the transcript as it appears before us is "a true and correct transcript * * * as the originals appear of file and of record in my office in court house in Haskell, Texas." Under the law *Page 88 
the transcript is sent directly to the clerk of this court by the district clerk. Until the contrary is shown the presumption would prevail that the name of "Roy King" was inadvertently typed in copying the judgment, but was corrected by or under the direction of the district clerk before he certified to the correctness of the transcript which is on file here.
No error being perceived or pointed out, the judgment is affirmed.
Affirmed.